DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-9) in the reply filed on 3/31/21 is acknowledged.  Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  The Election/Restriction requirement mailed 2/3/21 is made final.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 6,249,270).

	Regarding claim 1, Ito discloses a display device comprising: a display panel including first data lines, second data lines, gate lines, and a plurality of pixels (abstract, figs. 1, 6, and 7, see col. 1, l. 58-col. 3, l. 5; see also col. 12, l. 52-col. 13, l. 50);
	a voltage generator which generates a first driving voltage and a second driving voltage (figs. 1, 6, and 7, see col. 14, l. 12-col. 15, l. 37, variable output voltage type power source circuit disclosed);
	and a source driver which generates a first data voltage having a first polarity based on the first driving voltage and a second data voltage having a second polarity based on the second driving voltage (figs. 1, 6, and 7, see col. 14, l. 12-col. 15, l. 37, data drivers 66, 67; see also col. 1, l. 58-col. 3, l. 5),
	wherein the source driver includes a first source driver coupled to the first data lines and a second source driver coupled to the second data lines (figs. 1, 6, and 7, see col. 14, l. 12-col. 15, l. 37, data drivers 66, 67),


	Regarding claim 2, Ito discloses wherein the voltage generator alternately provides the first driving voltage and the second driving voltage to each of the first source driver and the second source driver on a frame-by-frame basis (figs. 1, 6, and 7, see col. 14, l. 12-col. 15, l. 37).

	Regarding claim 3, Ito discloses wherein the voltage generator provides the first driving voltage to the first source driver and provides the second driving voltage to the second source driver in an N-th frame, wherein N is an integer greater than zero (figs. 1, 6, and 7, see col. 14, l. 12-col. 15, l. 37),
	and the voltage generator provides the second driving voltage to the first source driver and provides the first driving voltage to the second source driver in an (N+1)-th frame (figs. 1, 6, and 7, see col. 14, l. 12-col. 15, l. 37).

	Regarding claim 4, Ito discloses wherein the first source driver generates the first data voltage having the first polarity based on the first driving voltage and the second source driver generates the second data voltage having the second polarity based on the second driving voltage in the N-th frame (figs. 1, 6, and 7, see col. 14, l. 12-col. 15, l. 37; see also fig. 5),


	Regarding claim 8, Ito discloses wherein the first data lines are coupled to an odd-numbered pixel groups including pixels arranged in a line, and the second data lines are coupled to an even-numbered pixel groups including pixels arranged in a line (figs. 1, 6, and 7, see col. 14, l. 12-col. 15, l. 37, data drivers 66, 67; see also col. 1, l. 58-col. 3, l. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito.

	Regarding claim 5, Ito discloses wherein the first driving voltage includes a first analog driving voltage and a second analog driving voltage having a voltage level lower 
	and the second driving voltage includes the second analog driving voltage and a voltage (figs. 1, 6, and 7, see col. 14, l. 12-col. 15, l. 37; see also fig. 15, col. 23, l. 13-col. 24, l. 6).
	Examiner takes official notice that the use of a ground voltage is well-known and that the designation of a ground voltage is well-known as an arbitrary distinction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Ito with the well-known ground voltage to achieve the predictable result of providing a grounded circuit with an arbitrary ground voltage.

	Regarding claim 6, Ito discloses wherein the first data voltage has a voltage level changed between the voltage level of the first analog driving voltage and the voltage level of the second analog voltage (figs. 1, 6, and 7, see col. 14, l. 12-col. 15, l. 37; see also fig. 15, col. 23, l. 13-col. 24, l. 6; see also fig. 5),
	and wherein the second data voltage has a voltage level changed between the voltage level of the second analog driving voltage and the ground voltage (figs. 1, 6, and 7, see col. 14, l. 12-col. 15, l. 37; see also fig. 15, col. 23, l. 13-col. 24, l. 6; see also fig. 5).

	Regarding claim 7, Ito discloses wherein when the voltage generator provides the first driving voltage, the voltage generator further provides a bias voltage having a 
	and when the voltage generator provides the second driving voltage, the voltage generator further provides a bias voltage having a voltage level the same as the voltage level of the ground voltage to provide the logic signal (figs. 1, 6, and 7, see col. 14, l. 12-col. 15, l. 37; see also fig. 15, col. 23, l. 13-col. 24, l. 6, voltage levels V1-V4 produced in accordance with power source voltage switching control signals; e.g., see figs. 9-10, col. 16, l. 54-col. 18, l. 18, control signals SVS+ and SVS- provide “H” and “L” logic levels).

	Regarding claim 9, Ito discloses wherein each of the first and second source drivers is implemented as a circuit (figs. 1, 6, and 7, see col. 14, l. 12-col. 15, l. 37).
	Examiner takes official notice that source drivers implemented as a chip-on-film form including an integrated circuit and a flexible printed circuit board, on which the integrated circuit is disposed, are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Ito with the well-known chip-on-film integrated circuit and flexible printed circuit board since such a modification achieves the predictable result of providing flexibility and simplifying manufacturing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hong et al. (US 2008/0136761)
Hwang et al. (US 2015/0145898)
Feng (US 2009/0033590)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626